Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
streaming unit in claims 15-29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "said camera unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims 26-29 inherit the deficiency thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-16, 19-21, 24-25 and 29 rejected under 35 U.S.C. 103 as being unpatentable over US 9565139 B2 to Veiga (reference provided in the IDS filed 3/15/2021) in view of US 20120314127 A1 to Syed et al. (hereinafter ‘Syed’).

Regarding claim 15, Veiga discloses a monitoring and surveillance system arranged for processing video data associated with a vehicle, said system being arranged to operate in at least first and second modes associated with respective first and second latency requirements for said video data (col. 1 ln. 64 - col. 2 ln. 9: user selectable latency modes; col. 2, lines 28-45: automatic selected latency modes and videoconferencing with a party driving a car, therefore the 
a camera assembly arranged for installation in said vehicle, and comprising: a camera arranged to capture video data (col. 1 ln. 64 - col. 2 ln. 9; col. 2, lines 28-45: videoconferencing with a party driving a car, therefore a camera is installed in the car); 
a streaming unit arranged to: receive said captured video data and to transmit said captured video data over a telecommunication network to a video processing server (fig. 1; col. 1 ln. 64 - col. 2 ln. 9; col. 2 ln. 28-45; col. 5 ln. 21-40; The streaming unit associated with the device used by the party driving a car); and 
a source controller arranged to: receive a selected mode, of at least the first and second modes, from said video processing server via said telecommunication network, and tune said streaming unit to operate according to said received selected mode; and the video processing server, being arranged to: select a mode from at least the first and second modes, and communicate said selected mode, over said telecommunication network, to said source controller (fig. 2; col. 7 ln. 35 – col. 8 ln. 2; a latency mode change is effected at the interface 104, therefore the streaming unit associated with the device used by the party driving a car is always tuned to the selected modus by way of network 101 of fig. 1. Also, “interface 104, located at a central communication system 103 may communicate with a user device at premises 102 (e.g., modem 110, gateway 111, and any of the associated devices 112, 113, 114, 115, 117, and/or 
Although Veiga separately discloses the abovementioned camera, streaming unit and source controller, Veiga does not explicitly teach a camera assembly comprising the camera, streaming unit and source controller as claimed.
However, in analogous art Syed discloses one or more cameras in a surveillance network wherein a camera may include a camera, streaming unit and source controller (para [0031] and fig. 4).
It would have been an obvious design choice to one with ordinary skill, in the art before the effective filing date of the invention, to include the camera, streaming unit and source controller of Veiga in a single camera assembly, as taught by Syed, because the court has held that merely making a device integral, rather than separable, would be merely a matter of obvious engineering choice. See MPEP § 2144.04 or In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) or reduce the size of the system.

Regarding claim 16, Veiga  modified by Syed discloses the system of claim 15, wherein: said streaming unit comprises a transmitting queue arranged for queuing video data packets to be transmitted to said video processing server, and said video processing server comprises a receiving queue arranged for queuing video data packets received from said streaming unit (Veiga, col. 7 ln. 15-57 and figs. 1-2: buffer(s) 202 (e.g., associated with either individual user device(s) at premises 102, with individual modems 110, and with one or more MAC addresses and/or associated channels. Buffers 202 may store network data received from the terminals and/or may store network data to be sent to the terminals). Veiga does not appear to explicitly 
The motivation to combine the references is the same as per the rejection of claim 15.

Regarding claim 19, Veiga modified by Syed discloses the system of claim 15, and Syed further teaches, wherein: the camera is one of a plurality of cameras included in said system, and the plurality of cameras are arranged to provide captured video data to said streaming unit (para [0025], [0031], [0033] and fig. 1: Each UE may include a single video camera or a plurality of video cameras that communicate through a shared network interface module). 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the system of Veiga in view of the multiple cameras as taught by Syed to support a surveillance use case (Syed, para [0025]).

Regarding claims 20-21 and 24, the method of claims 20-21 and 24 is rejected along the same rationale as the system of claims 15-16 and 19, respectively.

Regarding claim 25, the method of claim 25 is rejected along the same rationale as the system of claim 15.

Regarding claim 29, the computer-readable medium of claim 29 is rejected along the same rationale as the system of claim 15 because Veiga further teaches a computer-readable medium having instructions for controlling the system (col. 14 ln. 50-65).

s 17, 22 and 26-27 rejected under 35 U.S.C. 103 as being unpatentable over Veiga in view of Syed, further in view of US 6862298 B1 to Smith et al. (hereinafter ‘Smith’).

Regarding claim 17, Veiga modified by Syed discloses the system of claim 16, and Veiga further teaches wherein: said video processing server is further arranged to: 
select a mode by switching from said first mode to said second mode, communicate the selected second mode to said source controller (fig. 2; col. 7 ln. 35 – col. 8 ln. 2; a latency mode change is effected at the interface 104, therefore the streaming unit associated with the device used by the party driving a car is always tuned to the selected modus by way of network 101 of fig. 1. Also, “interface 104, located at a central communication system 103 may communicate with a user device at premises 102 (e.g., modem 110, gateway 111, and any of the associated devices 112, 113, 114, 115, 117, and/or 116) to adjust the network latency experienced by the user.” therefore the mode control is transmitted over the network).
Veiga modified by Syed fails to explicitly disclose the feature of discarding packets in the receiving queue or transmitting queue as claimed, but in analogous art, Smith discloses discarding packet data to compensate for the changes in buffer size (col. 2 ln. 32-44).
It would have been an obvious design modification to one with ordinary skill, in the art before the effective filing date of the invention, to modify the receiving and transmitting buffers of modified Veiga by discarding packet data, as taught by Smith, to compensate for the changes in buffer size (Smith, col. 2 ln. 32-44). Therefore, The combination of Veiga, Syed and Smith discloses said video processing server is further arranged to subsequently discard video data packets in the receiving queue which are older than the second latency requirement; and said streaming unit is further arranged to discard video data packets in the transmitting queue which 

Regarding claims 22 and 26-27, the method of claims 22 and 26-27 is rejected along the same rationale as the system of claim 17.

Claims 18, 23 and 28 rejected under 35 U.S.C. 103 as being unpatentable over Veiga in view of Syed and Smith, further in view of US 20090285217 A1 to Frink et al. (hereinafter ‘Frink’).

Regarding claim 18, Veiga modified by Syed and Smith discloses the system of claim 17, but fails to explicitly disclose, wherein said streaming unit is further arranged to determine a due deadline for transmitting a video data packet in said transmitting queue to said video processing server based on at least one of: a network jitter buffer duration; and frame durations of preceding video data packets present in said transmitting queue.
However, in analogous art, Frink discloses determining a due deadline for transmitting a video data packet in said transmitting queue to said video processing server based on a network jitter buffer duration; (para [0029], [0069]-[0070]: packet transmission deadline can be adjusted based on the deadline plus the maximum jitter of the system).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Veiga in view of the above teachings of Frink to more efficiently utilize the available bandwidth while avoiding buffer underflow (Frink, para [0069]-[0070]).

Regarding claims 23 and 28, the method of claims 23 and 28 is rejected along the same rationale as the system of claim 18.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484